DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedel et al., (US Publication No. 2002/0138631), hereinafter “Friedel”, and further in view of Coffing, (US Publication No. 2019/0273746).

Regarding claims 1, 15 and 20, Friedel discloses
generating a posture of a first Friedel, Abstract, paragraphs 8, 34]; 
implementing the posture of the first Friedel, Abstract, paragraphs 8, 34]; 
distributing the posture of the first Friedel, Abstract, paragraphs 8, 34]; 
implementing the posture of the first Friedel, Abstract, paragraphs 8, 34]; and 
controlling communication of personally identifiable information between the first Friedel, Abstract, paragraphs 8, 34] of the first 

Friedel does not specifically disclose, however Coffing teaches
a first or second sidecar of a first or second microservice in the microservice based network environment [Coffing, Abstract, paragraph 9]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microservice and sidecar network environment with Friedel’s network of devices in order to provide identity and access management functions within a plurality of interconnected microservice networks.

Regarding claim 2, Friedel-Coffing further discloses
wherein the personally identifiable information includes personally identifiable information [Friedel, Abstract, paragraphs 8, 34] originating at the first microservice  [Coffing, Abstract, paragraph 9].  

Regarding claim 3, Friedel-Coffing further discloses
verifying at the sidecar of the first microservice whether the first microservice [Coffing, Abstract, paragraph 9] can send the personally identifiable information to the second microservice based on the posture [Friedel, Abstract, paragraphs 8, 11-14, 34] of the first microservice; and 
performing, at the sidecar of the first microservice [Coffing, Abstract, paragraph 9], one or more actions after the personally identifiable information is transmitted from the first microservice based on whether it is verified that the first microservice can send the personally identifiable information [Friedel, Abstract, paragraphs 8, 11-14, 34] to the second microservice [Coffing, Abstract, paragraph 9].  

Regarding claim 4, Friedel-Coffing further discloses
verifying at the sidecar of the second microservice whether the first microservice can send the personally identifiable information to the second microservice based on the posture of the first microservice [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; and 
performing, at the sidecar of the second microservice, one or more actions either or both before and after the personally identifiable information is received at the second microservice based on whether it is verified that the first microservice can send the personally identifiable information to the second microservice [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 5, Friedel-Coffing further discloses
verifying at the sidecar of the second microservice whether the second microservice can receive the personally identifiable information from the first microservice based on a posture of the second microservice, wherein the posture of the second microservice includes an identification of one or more types of personally identifiable information that the second microservice is authorized to distribute and one or more types of personally identifiable information that the second microservice is authorized to receive [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; and 
performing, at the sidecar of the second microservice, one or more actions either or both before and after the personally identifiable information is received at the second microservice based on whether it is verified that the second microservice can receive the personally identifiable information from the first microservice [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 7, Friedel-Coffing further discloses
wherein the one or more types of personally identifiable information that the first microservice is authorized to receive is based, at least in part, on one or more types of personally identifiable information that the second microservice is authorized to distribute [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 8, Friedel-Coffing further discloses
distributing the posture of the first microservice to corresponding sidecars of a plurality of microservices in the microservice based network environment [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; implementing the posture of the first microservice at the corresponding sidecars of the plurality of microservices [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; and 
controlling communication of one or more different types of personally identifiable information between the first microservice and the plurality of microservices based on the posture of the first microservice through either or both the sidecar of the first microservice and at least one of the corresponding sidecars of the plurality of microservices [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 9, Friedel-Coffing further discloses
wherein the first microservice and at least one of the plurality of microservices in the microservice based network environment form at least part of an application implemented, at least in part, in the microservice based network environment [Friedel, paragraphs 66-71].  

Regarding claim 10, Friedel-Coffing further discloses
wherein either or both the first microservice and the second microservice are sidecar-agnostic with respect to at least the controlling of communication of the personally identifiable information through either or both the sidecar of the first microservice and the sidecar of the second microservice based on the posture of the first microservice [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  


Regarding claim 12, Friedel-Coffing further discloses
verifying, at the sidecar of the second microservice that the posture of the first microservice is valid [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; and controlling communication of the personally identifiable information based on the posture of the first microservice through the sidecar of the second microservice based on whether the posture of the first microservice is verified as valid [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 13, Friedel-Coffing further discloses
wherein the posture of the first microservice is part of a plurality of different postures of the first microservice, the method further comprising selectively applying one or more of the plurality of different postures of the first microservice based on characteristics of either or both the first microservice and the second microservice to control communication of the personally identifiable information between the first microservice and the second microservice [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 14, Friedel-Coffing further discloses
performing one or more actions at either or both the sidecar of the first microservice and the sidecar of the second microservice to control communication of the personally identifiable information between the first microservice and the second microservice based on the posture of the first microservice [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 16, Friedel-Coffing further discloses
wherein the personally identifiable information includes personally identifiable information [Friedel, Abstract, paragraphs 8, 34] originating at the first microservice [Coffing, Abstract, paragraph 9] and the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising:   
verifying at the sidecar of the first microservice whether the first microservice can send the personally identifiable information to the second microservice based on the posture of the first microservice [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; and 
performing, at the sidecar of the first microservice, one or more actions after the personally identifiable information is transmitted from the first microservice based on whether it is verified that the first microservice can send the personally identifiable information to the second microservice [Friedel, Abstract, paragraphs 8, 11-14, 34; Coffing, Abstract, paragraph 9].  

Regarding claim 17, Friedel-Coffing further discloses
wherein the personally identifiable information includes personally identifiable information originating at the first microservice and the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: verifying at the sidecar of the second microservice whether the first microservice can send the personally identifiable information to the second microservice based on the posture of the first microservice [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; and performing, at the sidecar of the second microservice, one or more actions either or both before and after the personally identifiable information is received at the second microservice based on whether it is verified that the first microservice can send the personally identifiable information to the second microservice [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Regarding claim 18, Friedel-Coffing further discloses
wherein the personally identifiable information includes personally identifiable information originating at the first microservice and the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: verifying at the sidecar of the second microservice whether the second microservice can receive the personally identifiable information from the first microservice based on a posture of the second microservice, wherein the posture of the second microservice includes an identification of one or more types of personally identifiable information that the second microservice is authorized to distribute and one or more types of personally identifiable information that the second microservice is authorized to receive [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data]; and performing, at the sidecar of the second microservice, one or more actions either or both before and after the personally identifiable information is received at the second microservice based on whether it is verified that the second microservice can receive the personally identifiable information from the first microservice [Friedel, Abstract, paragraphs 8-14, 34; Coffing, Abstract, paragraph 9, Coffing is related to the sidecars and microservice; Friedel teaches the PII is sent to a device and determines which devices are authorized to receive the data].  

Allowable Subject Matter
Claims 6, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433